Beekman, P. J.
We think that the instrument sued on, styled the “ contract order,” was a complete agreement, containing all the requisite elements to constitute a binding obligation. It was undoubtedly accepted by the plaintiff. Indeed, its signature to the so-called guarantee at the foot of the paper is incontestible evidence of- the fact, and was in effect a subscription to the contract to which it refers. Although the “ contract order ” does not in express terms contain a stipulation on the part of the plaintiff to manufacture and deliver to the defendant the articles therein described, we think that there was such an obligation according to the tenor of the instrument, and that there was, therefore, sufficient consideration to support the engagement into which the defendant entered. Lamson Con. Store S. Co. v. Hartung, 46 N. Y. St. Repr. 191. The defendant, therefore, had no right, as a matter of law, to terminate the contract at will before the time specified for its duration had elapsed.
The question of the measure of damage for the breach is not an open one here, in view of the stipulation of the parties which appears in the record that if the trial court should find that the contract was a valid one, that the notice given by the defendant to the plaintiff was insufficient to legally terminate the same, and that the plaintiff was entitled to a recovery, “ then judgment shall be entered for plaintiff; otherwise, judgment for defendant.” The only interpretation which can properly be given to this stipulation is that if the court should find in favor of the plaintiff upon the questions of law specified, and that plaintiff was, therefore, entitled to recover, judgment should be entered accordingly for the amount of the claim. This was done, and as the court properly decided the issues in favor of the plaintiff, it follows that the judgment should be affirmed.
Gildersleeve and Giegerich, JJ., concur.
Judgment affirmed, with costs.